Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on July 20, 2021. Claims 1-20 have been allowed for the reasons set forth below.

Reasons for Allowance
3.	Claims 1-20 are allowed over the prior art of record. A Terminal Disclaimer has been filed and approved on July 20, 2021 and the Non-Final rejection has been withdrawn. The following is a statement of reasons for the indication of allowable subject matter:  

4.	The closest prior art of record is Gutmann et al, Patent Application Publication No. US 2006/0025888, in view of Lewis et al, Patent Application Publication No US 2005/0065650, hereinafter referred to as Gutmann and Lewis, respectively.

5.	Regarding independent claim 1, Gutmann discloses a method comprising: receiving, by data processing hardware of a robotic device, sensor data from sensors of the robotic device, the sensor data indicating topographical features of an environment that the robotic device is moving through; generating, by the data processing hardware, a topographical map; determining, by the data processing hardware, a first step path for a first foot of the robot device based on motion 

6.	Lewis teaches causing, by the data processing hardware, the robotic device to lift the first foot to a first swing height higher than the first high point.

7.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generating, by the data processing hardware, a topographical map comprising cells indicating sample heights of respective portions of the environment; and during execution of a dynamic gait by the robotic device, the dynamic gait having a step path of variable length: determining, by the data processing hardware, a first step path for a first foot of the robot device based on motion characteristics of the robotic device, the first step path extending from a first lift-off location to a first touch-down location and corresponding to a portion of a first scan patch of cells sensed by the robotic device; determining, by the data processing hardware, whether a first high point of the first scan patch of cells satisfies a threshold obstacle height, the first scan patch of cells corresponding to a subset of the topographical map; and when the first high point satisfies the threshold obstacle height during a first step of the first step path, causing, by the data processing hardware, the robotic device to lift the first foot to a first swing height higher than the first high point.

8.	Claims 2-10 depend from claim 1 and are therefore allowable.

9.	Regarding independent claim 11, Gutmann discloses a robotic device comprising: a first leg comprising a first foot at an end of the first leg; a second leg comprising a second foot at an end of the second leg; a sensor; and a control system comprising a processor and non-transitory computer readable medium, the non-transitory computer readable medium storing instructions that when executed by the processor cause the processor to perform operations comprising: receiving sensor data from the sensor, the sensor data indicating topographical features of an environment that the robotic device is moving through; generating a topographical map; determining a first step path for the first foot based on motion characteristics of the robotic device, the first step path extending from a first lift-off location to a first touch-down location.

10.	Lewis teaches when the first high point satisfies the threshold obstacle height during a first step of the first step path, causing the robotic device to lift the first foot to a first swing height higher than the first high point.

11.	Regarding independent claim 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generating a topographical map comprising cells indicating sample heights of respective portions of the environment; and during execution of a dynamic gait by the robotic device, the dynamic gait having a step path of variable length: determining a first step path for the first foot based on motion characteristics of the robotic device, the first step path extending from a first lift-off location to a first touch-down location and corresponding to a portion of a first scan patch of cells sensed by the robotic device; determining whether a first high point of the first scan patch of cells satisfies an threshold obstacle height, the first scan patch of cells corresponding to a subset of the topographical map; and when the first high point satisfies the threshold obstacle height during a first step of the first step path, causing the robotic device to lift the first foot to a first swing height higher than the first high point.

12.	Claims 12-20 depend from claim 11 and are therefore allowable.

13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/L.A.M/Examiner, Art Unit 3665                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665